The disclosure is objected to because of the following informalities: Page 1, in paragraphs [0002] & [0006], second line in each claim, note that --against-- should be inserted prior to “electromagnetic”, respectively at these instances. Page 2, in paragraph [0009], second line therein, note that the pronoun “it” should be rewritten as --the microstrip structure-- to indicate the intended feature for clarity and completeness of description; 4th line therein, note that the pronoun “it” should be rewritten as --such a FPCB-- to indicate the intended feature for clarity and completeness of description. Page 2, in paragraph [0009], third line therein; page 4, in paragraph [0014], 9th line therein; page 12, in paragraph [0059], third line therein; page 13, in paragraph [0067], 4th line therein: note that --thereby-- should be inserted prior to “causing” (i.e. paragraph [0009]); inserted prior to “preventing” (i.e. paragraph [0014]), and inserted prior to “forming” (i.e. paragraphs [0059] & [0067]) respectively at these instances for idiomatic clarity;  Pages 2 & 4, in the respective headings therein, note that --OF THE INVENTION-- should be inserted after “SUMMARY” (i.e. page 2) and inserted after “DETAIL DESCRIPTION” (i.e. page 4), respectively at these instances for consistency with PTO guidelines. Page 4, in paragraph [0023], third line therein, note that the pronoun “It” should be rewritten as --The description-- to indicate the intended feature for clarity and completeness of description; 4th line therein, note that --details-- should be inserted after “these” for an appropriate characterization. Page 4, in paragraph [0024], second line therein, note that it is unclear whether the recitation of “bibliographic means” would be an accurate characterization of this aspect of this invention and thus appropriate clarification is needed. Page 8, in paragraph [0041], third, 4th, 6th, 7th, 11th, 12th, 14th & 15th lines therein, note that the respective recitation of “radio wave transmitted to the outside and the noise transmitted from the outside may be shielded”, at these instances needs to be rewritten to better characterize that the shield functions to prevent the respective “radio wave” transmitted by a corresponding transmission line from escaping the FPCB and that the shield functions to prevent external noise from affecting the “radio wave” within the FPCB. Page 9, in paragraph [0044], 6th line therein, note that the recitation of “exposed to the outside” should be rewritten to better characterize this aspect of the invention. Page 10, in paragraph [0051], 10th line therein and in paragraph [0052], 4th line therein, note that --, respectively-- should be inserted after “160” (i.e. paragraph [0051]) and inserted after “119” (i.e. paragraph [0052]), respectively at these instances for an appropriate characterization. Page 11, in paragraph [0054], third, 5th, 8th, 10th & 13th lines therein, note that –there through-- should be inserted after “flow”, respectively at these instances for an appropriate characterization. Page 12, in paragraph [0058],  5th & 6th lines therein, note that the recitation of “prevent them from propagating downward” should be rewritten as --prevent such radio waves from propagating downward towards the gap 142-- for an appropriate characterization. Page 13, in paragraph [0065], last line therein, note that --produced by the first signal transmission line 112 and the second signal transmission line 114-- should be inserted after “waves” for an appropriate characterization. Page 13, in paragraph [0066], last line therein, note that --produced by the third signal transmission line 116 and the fourth signal transmission line 118-- should be inserted after “waves” for an appropriate characterization. Page 13, in paragraphs [0068] & [0069], note that the parameters associated with the horizontal and vertical axes in the graph of FIG. 4 need to be explicitly described in the specification description of FIG. 4 for clarity and completeness of description. Page 14, in paragraph [0070], second line therein, note that the term “ration” should be rewritten as --ratio-- for a proper spelling. Page 14, in paragraph [0072], first line therein, note that --as described, for example, with respect to FIG. 3-- should be inserted after “disclosure” for an appropriate characterization.  Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, lines 8 , 9, note that it is unclear how “an air gap” (i.e. line 8) and “a prepreg layer” (i.e. line 9) would be operatively associated with respect to each other, especially given that these limitations are both recited as being “under the first insulation part” and thus appropriate clarification is needed.
In claim 6, last line, note that the recitation of the “air gap and the prepreg layer” being “formed on a same layer as the first insulation part” does not appear consistent with the recitation in claim 1 that the “air gap” and the “prepreg layer” are each disposed “under the first insulation part” and thus appropriate clarification is needed.
In claims 9, 10, last line in each claim, note that the respective recitation of “in a specific direction” is vague in meaning and thus fails to particularly point out this aspect of the invention, especially since the nature of the wave propagation is in a direction away from the “shield layer” and thus appropriate clarification is needed.
In claim 11, lines 8-10, note that it is unclear where the recited “second group of ground parts” would be physically disposed relative to the existing features of the flexible cable and thus appropriate clarification is needed.
In claim 15, line 20 and in claim 19, line 9, note that it is unclear whether the recited term “or” accurately characterizes this aspect of these claims. Note that from the disclosure that it appears that each one of the recited “vias” would be necessary to accurately define the invention. Appropriate clarification is needed.
The following claims have been found to be objectionable for reasons set forth below: 
In claim 1, last line, it is noted that the recitation of “in a direction of” should be rewritten as --toward-- for an appropriate characterization.
In claim 20, lines 3, 5, 8, 11 & 14, note that --there through-- should be inserted after “flow”, respectively at these instances for an appropriate characterization.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Handforth et al and Sarabandi et al both pertain to planar transmission lines having a respective air gap underneath the transmission lines. Ou et al pertains to a planar transmission line having a prepreg layer.
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee